DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The abstract of the disclosure is objected to because “High-frequency forceps are high-frequency forceps for medical use and include” should be amended to --High-frequency forceps for medical use that include--.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of wires and a cable extending along an inside of the cylindrical part through the inside of the manipulation part and connected to the grasping portion” of claim 8, and “plurality of wires extending from the grasping portion towards a distal end of the manipulation part” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities: “a voltage of 2 to 4 kV is applied to the power feeder” should be amended to --the power feeder is configured to apply a voltage of 2 to 4 kV--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: The claim is missing a period at the end.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “the resistance of the outer layer and the inner layer” should be amended to --a resistance of the outer layer and inner layer--; “the stiffness of the outer layer and the inner layer” should be amended to --a stiffness of the outer layer and the inner layer--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, “a plurality of wires extending from the grasping portion towards a distal end of the manipulation part” in claim 15 fails to comply with the written description requirement. The closest description that could be found in the specification is Figure 1, however this figure only shows the wires extending to the proximal end of manipulation part 14.
Claim 16 is rejected as being dependent upon a base claim that fails to comply with the written description requirement.

    PNG
    media_image1.png
    275
    229
    media_image1.png
    Greyscale

(section of Figure 1 of the instant application)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitations “the inside of the manipulation part” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the claim recites the limitations “the cylindrical cap” and “the rubber cover”. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 15, the claim recites the limitation “a leading end” in line 2 followed by “a distal end” in line 3, which renders the claim indefinite because it is unclear whether the distal end is the same or different from the “leading end”. For purposes of examination, they will be treated as being either the same or different than each other.
Claims 9-12, 14 and 16 are rejected as being dependent upon an indefinite base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, claim 13 is in improper dependent form because it does not contain a reference to a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, claim 13 will be treated as being dependent upon claim 12 because it contains further limitations for the specific claim elements set forth in claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 2014/0350540) (hereinafter “Kitagawa”) in view of Heiliger (US 2020/0000512).
Regarding claim 1, Kitagawa teaches a high-frequency forceps for medical use (see Figs. 1-2 and 5-8, [0061]), the high-frequency forceps comprising:
a manipulation part (see pair of forceps pieces 151a and 151b, Fig. 2) including a grasping portion that is conductive (see grip surfaces 17a and 17b as electrodes, [0044]);
a cylindrical part that is inflexible (see shaft member 13 being at least partially metallic, therefore the shaft member 13 is inflexible to forces under the threshold required to bend it; [0056], Figs. 1-2 and 5-8), a wire for manipulation of the grasping portion (see manipulation rod member 11; [0048] and [0060], Figs. 3 and 8-9); and
an insulating part that electrically insulates the manipulation part from the cylindrical part (see insulating tubular member 53; [0053], Figs. 2 and 8). However, Kitagawa fails to teach a cable for supplying current to the grasping portion being guided through the cylindrical part and wherein the cylindrical part includes: an outer layer made of an insulating material; an inner layer made of an insulating material; and an intermediate layer located between the outer layer and the inner layer, and having a lower insulation resistance and a higher stiffness than the outer layer and the inner layer.
Heiliger teaches an electrosurgical forceps device (see Fig. 1) comprising a cable for supplying current to the grasping portion being guided through the cylindrical part (see wires extending through the housing and elongated shaft in order to provide energy to at least one electrically conductive surface, [0029]) and wherein the cylindrical part (see electrically insulative shaft 210, Fig. 1-7) includes: an outer layer made of an insulating material (see outer tube 250 made of electrically-insulative material; [0044], Figs. 6-7); an inner layer made of an insulating material (see inner tube 270 made of electrically-insulative material; [0044], Figs. 6-7); and an intermediate layer located between the outer layer and the inner layer (see intermediate tube 260, [0043]-[0044], Figs. 6-7, and having a lower insulation resistance and a higher stiffness than the outer layer and the inner layer (intermediate tube 260 is made of metal such as stainless steel which has a lower electrical resistance and higher stiffness than the insulative material such as PTFE that outer and inner tubes 250 and 270 are made of, [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Kitagawa to comprise a cable for supplying current to the grasping portion being guided through the cylindrical part and wherein the cylindrical part includes: an outer layer made of an insulating material; an inner layer made of an insulating material; and an intermediate layer located between the outer layer and the inner layer, and having a lower insulation resistance and a higher stiffness than the outer layer and the inner layer in light of Heiliger. The modification to wires carrying the current as taught by Heiliger instead of the actuation wire and cylindrical member carrying the current as taught by Kitagawa being a matter of simple substitution of one element for another to one of ordinary skill in the art for the predictable result of carrying energy to the conductive surfaces of the grasping portion of the device. The motivation for the modification to the cylindrical part being to prevent capacitive coupling between any electrically-conductive components disposed within the cylindrical part along its length and the grasping part while providing a small degree of bending without permanent deformation or breaking (see Heiliger [0042], this is also within the broadest reasonable interpretation of the “inflexible” limitation as set forth above).
Regarding claim 2, Kitagawa in view of Heiliger further teaches wherein the insulating part includes a flange (as indicated in annotated Kitagawa Figure 2 below) covering an end face of the cylindrical part (see Kitagawa: flange covering an end face at 13d of the shaft member 13 from a longitudinal axis perspective, Fig. 10), and a protruding portion protruding from a center of the flange (see protruding portion as indicated in annotated Kitagawa Figure 2 below) in such a manner as to cover the inner layer of the cylindrical part (see Kitagawa: the protruding portion covering the inner surface of the shaft member 13, Fig. 10 when taken in light of the modification above).

    PNG
    media_image2.png
    334
    394
    media_image2.png
    Greyscale

(Annotated Figure 2 of Kitagawa)
Regarding claim 3, Kitagawa in view of Heiliger teaches the limitations of claim 2, but Kitagawa in view of Heiliger fails to specifically teach wherein the protruding portion has a protruding height of 4 to 10 mm from the flange.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the protruding portion of Kitagawa to have a protruding height of 4 to 10 mm from the flange since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the protruding portion of Kitagawa would not operate differently with the claimed protruding height and since the protruding portion is intended to reside within the distal end of the shaft member the device would function appropriately having the claimed protruding height. Further, applicant places no criticality on the range claimed beyond the insulating property that Kitagawa would also provide, indicating simply that the protruding height “may” be within the claimed ranges (specification [0032]).
Regarding claim 4, Kitagawa in view of Heiliger teaches the limitations of claim 1 and further teaches wherein the insulating part is a cylindrical member with an outer circumferential surface (see outer surface of cylindrical protruding portion as indicated in annotated Figure 2 of Kitagawa above), but Kitagawa in view of Heiliger fails to specifically teach the outer circumferential surface with a length of 4 to 12 mm in an axial direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the outer cylindrical surface of Kitagawa to have a length of 4 to 12 mm in an axial direction since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the cylindrical outer surface of Kitagawa would not operate differently with the claimed length in an axial direction and since the outer cylindrical surface is intended to reside within the distal end of the shaft member the device would function appropriately having the claimed length in the axial direction. Further, applicant places no criticality on the range claimed beyond the insulating property that Kitagawa would also provide, indicating simply that the length “may” be within the claimed ranges (specification [0033]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Heiliger and in further view of Lee et al. (US 2016/0193001) (hereinafter “Lee”).
Regarding claim 5, Kitagawa in view of Heiliger teaches the limitations of claim 1, however Kitagawa in view of Heiliger fails to teach wherein the outer layer and the inner layer are made of glass fiber reinforced plastic, and the intermediate layer is made of carbon fiber reinforced plastic.
Lee teaches a surgical forceps device (see Fig. 6A) comprising a cylindrical part (see shaft body 624, Fig. 6A) that may be made of PEEK, nylon, PEI, and PEBA which can be reinforced, and epoxy and carbon fiber and epoxy and glass fiber pultruded tubes (see [0077]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a glass reinforced plastic for the outer and inner layers and a carbon fiber reinforced plastic for the intermediate layer as claimed to provide the desired bending stiffness for the cylindrical part (see Lee [0077]), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Kitagawa in view of Heiliger and Lee teaches the limitations of claim 5, but Kitagawa in view of Heiliger and Lee fails to specifically teach the outer layer has an outer diameter of 5.2 to 6 mm, the inner layer has an inner diameter of 4 to 4.8 mm, and a total thickness of the outer layer, the intermediate layer, and the inner layer is 0.2 to 1.0 mm. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the outer layer to have an outer diameter of 5.2 to 6 mm, the inner layer to have an inner diameter of 4 to 4.8 mm, and a total thickness of the outer layer, the intermediate layer, and the inner layer to be 0.2 to 1.0 mm to provide the desired bending stiffness as suggested by Lee [0077], and further since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the outer, intermediate, and inner layers as taught by Kitagawa in view of Heiliger and Lee would not operate differently with the claimed thicknesses and total diameter since the thicknesses and total diameter are intended to provide a desired bending stiffness and house the inner components used in connection with the grasping part the device would function appropriately having the claimed length in the axial direction. Further, applicant places no criticality on the range claimed beyond housing internal components that Kitagawa in view of Heiliger and Lee would also provide, indicating simply that the thicknesses and total diameter “may” be within the claimed ranges (specification [0015]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Heiliger and in further view of Eggers et al. (US 5,766,167) (hereinafter “Eggers”).
Regarding claim 7, Kitagawa in view of Heiliger teaches the limitations of claim 1 and further teaches a power feeder to which current to be supplied to the grasping portion is input (see Kitagawa: connector portion 31a; [0062], Fig. 1), however Kitagawa in view of Heiliger fails to specifically teach wherein the grasping portion constitutes a monopolar electrode and the power feeder is configured to apply a voltage of 2 to 4 kV.
Eggers teaches an electrosurgical forceps device (see Fig. 9) comprising a connector (see connector 122, Fig. 9) that is configured to provide monopolar energy to the grasping portion (see actuating scissors 96; col. 15, line 57-col. 16, line 5, Fig. 9). The connector configured to pass voltages up to about 2000V and up to about 6000V (see col. 16, lines 2-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power feeder and grasping portion as taught by Kitagawa in view of Heiliger to constitute a monopolar electrode and wherein the power feeder is configured to apply a voltage of 2 to 4 kV to accomplish desired surgical effects of cutting and/or coagulation over a desired area of tissue in light of Eggers (see Eggers: col. 15, line 57-col. 16, line 5), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Heiliger and in further view of Lee and Uenohara et al. (US 2009/0216248) (hereinafter “Uenohara”).
Regarding claim 8, Kitagawa teaches a high-frequency forceps (see Figs. 1-2 and 5-8, [0061]) comprising:
a manipulation part (see pair of forceps pieces 151a and 151b and distal end cover member 12, Fig. 2) including a grasping portion that is conductive (see grip surfaces 17a and 17b as electrodes, [0044]);
a cylindrical part (see shaft member 13, Figs. 1-2 and 5-8), a wire for manipulation of the grasping portion (see manipulation rod member 11; [0048] and [0060], Figs. 3 and 8-9); and
an insulating part that electrically insulates the manipulation part from the cylindrical part (see insulating tubular member 53; [0053], Figs. 2 and 8). However, Kitagawa fails to teach a plurality of wires and a cable for supplying current to the grasping portion extending along an inside of the cylindrical part through an inside of the manipulation part and connected to the grasping portion, and wherein the cylindrical part includes: an inner layer of an insulating material; an intermediate layer of an insulation material surrounding the inner layer; and an outer layer of an insulating material surrounding the intermediate layer such that the intermediate layer is between the inner layer and the outer layer.
Heiliger teaches an electrosurgical forceps device (see Fig. 1) comprising a cable for supplying current to the grasping portion being guided through the cylindrical part to connect to the end effector (see wires extending through the housing and elongated shaft in order to provide energy to at least one electrically conductive surface, [0029]) and wherein the cylindrical part (see electrically insulative shaft 210, Fig. 1-7) includes: an inner layer made of an insulating material (see inner tube 270 made of electrically-insulative material; [0044], Figs. 6-7); and an intermediate layer located between the outer layer and the inner layer (see intermediate tube 260, [0043]-[0044], Figs. 6-7, and an outer layer made of an insulating material that surrounding the intermediate layer such that the intermediate layer is between the inner layer and the outer layer (see outer tube 250 made of electrically-insulative material; [0044], Figs. 6-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Kitagawa to comprise a cable for supplying current to the grasping portion being guided through the inside of the cylindrical part through an inside of the manipulation part and connected to the grasping portion, and wherein the cylindrical part includes: an inner layer of an insulating material; an intermediate layer; and an outer layer of an insulating material surrounding the intermediate layer such that the intermediate layer is between the inner layer and the outer layer in light of Heiliger. The modification to wires carrying the current as taught by Heiliger instead of the actuation wire and cylindrical member carrying the current as taught by Kitagawa being a matter of simple substitution of one element for another to one of ordinary skill in the art for the predictable result of carrying energy to the conductive surfaces of the grasping portion of the device. The motivation for the modification to the cylindrical part being to prevent capacitive coupling between any electrically-conductive components disposed within the cylindrical part along its length and the grasping part while providing a small degree of bending without permanent deformation or breaking (see Heiliger [0042], this is also within the broadest reasonable interpretation of the “inflexible” limitation as set forth above). However, Kitagawa in view of Heiliger fails to teach a plurality of wires extending along an inside of the cylindrical part through an inside of the manipulation part and connected to the grasping portion, and wherein the intermediate layer comprises an insulating material.
Lee teaches a surgical forceps device (see Fig. 6A) comprising a cylindrical part (see shaft body 624, Fig. 6A) that may be made of PEEK, nylon, PEI, and PEBA which can be reinforced, and epoxy and carbon fiber and epoxy and glass fiber pultruded tubes (see [0077]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a glass reinforced plastic for the outer and inner layers and an insulative carbon fiber reinforced plastic for the intermediate layer as claimed to provide the desired bending stiffness for the cylindrical part (see Lee [0077]), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. However, Kitagawa in view of Heiliger and Lee fails to teach a plurality of wires extending along an inside of the cylindrical part through an inside of the manipulation part and connected to the grasping portion.
Uenohara teaches a forceps device (see Fig. 3) comprising a plurality of wires for actuation of the grasping portions that extend through a cylindrical part and operably connect to the grasping portions (see wires 54a-54c, Figs. 3-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuation mechanism as taught by Kitagawa in view of Heiliger and Lee to comprise a plurality of wires extending along an inside of the cylindrical part through an inside of the manipulation part and connected to the grasping portion in light of Uenohara, the motivation being to provide the additional advantage of three degrees of freedom to better maneuver the grasping portions (see Uenohara [0056]).
Regarding claim 9, Kitagawa teaches the further limitations of claim 9 under substantially similar rationale as that applied in the rejection of claim 2 above.
Regarding claim 10, Kitagawa in view of Heiliger, Lee, and Uenohara further teaches the material properties as required by claim 10 since carbon fiber reinforced plastic has a lower electrical resistance and higher stiffness than glass fiber reinforced plastic. These materials were selected for the inner, intermediate, and outer layers of material as set forth in the materials rationale for claim 8 above as discussed when combining Lee.
Regarding claim 11, Kitagawa in view of Heiliger, Lee, and Uenohara further teaches the limitations of claim 11 under substantially similar rationale as that relied upon in the rejection of claim 6 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Heiliger and in further view of Lee, Uenohara, and Timm et al. (US 2011/0251608) (hereinafter “Timm”).
Regarding claim 14, Kitagawa in view of Heiliger, Lee, and Uenohara teaches the limitations of claim 8 and further teaches a metallic shaft surrounding each of the plurality of wires (see Uenohara: reinforcing tubes 57a-57c made of stainless steel; [0054], Fig. 4 included as part of the combination of Uenohara’s wire actuation for claim 8 above), however Kitagawa in view of Heiliger, Lee, and Uenohara fails to teach a polyarylate fiber surrounding each of the plurality of wires, wherein the polyarylate fiber is interposed into the metallic shaft along a length of the plurality of wires.
Timm teaches a forceps device that is driven by cables (see Fig. 20) comprising a low-friction coating material such as VECTRAN™ (tradename for polyarylate fiber) that may be applied to the cable (see [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have surrounded each of the plurality of wires as taught by Kitagawa in view of Heiliger, Lee, and Uenohara with a polyarylate fiber coating along their length in light of Timm, the motivation being to provide the additional benefit of ensuring each of the plurality of wires have low friction as they slide through the cylindrical part during actuation (see Timm [0063]). As a result of the combination, the polyarylate fiber would be interposed into the metallic shaft along a length of the plurality of wires as required by the claim since the modification above would result in the full length of each of the wires being coated in the polyarylate fiber (including the length extending through metallic shafts).
Allowable Subject Matter
Claims 12 and 13 (when treating claim 13 as dependent upon claim 12 as stated in the 112 rejections above) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Kitagawa et al. (US 2014/0350540), Gudeman et al. (US 2017/0119458), and Garrison et al. (US 2007/0106295), fails to reasonably teach or suggest a cylindrical cap provided between the manipulation part and the insulation part; and a rubber cover surrounding the manipulation part and the cylindrical cap when considered in combination with the additional claim requirements. Gudeman and Garrison both teach insulative covers for the distal end of a cylindrical shaft/clevis and partially covering the jaws. However, none of the cited references provide motivation to make the specific modification of providing a cylindrical cap between the manipulation part and the cylindrical cap in combination with the rubber cover surrounding the manipulation part and cylindrical cap as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794